Citation Nr: 1748332	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-33 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1965. 
This matter is before the Board Veterans' Appeals (Board) on appeal of a rating decision in July 2009 of Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

These claims were previously remanded by the Board in August 2016 for a new VA opinion. The additional development has been completed and jurisdiction has returned to the Board. 


FINDINGS OF FACT

1. Bilateral hearing loss disability did not have onset during active service or within one year of service discharge and is not otherwise related to active service.

2. Tinnitus did not have onset during active service or within one year of service discharge and is not otherwise related to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection - Bilateral Hearing Loss Disability and Tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For certain chronic disorders, including sensorineural hearing loss and tinnitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection. Id. 

Even where service connection cannot be presumed, service connection may still be established on a direct basis. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria. 38 C.F.R. § 3.385 (2016). For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. Id. Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for bilateral hearing loss disability and tinnitus. The reasons for this determination follow.

The Veteran claims entitlement to service connection for bilateral hearing loss disability and tinnitus as a result of in-service noise exposure. 

Regarding evidence of a current disability, the medical evidence establishes that the Veteran has a current bilateral hearing loss disability as defined under 38 C.F.R. § 3.385 and has a diagnosis of tinnitus.

Regarding evidence of a disease or injury in service, the Board concedes that the Veteran had in-service noise exposure.

However, regarding a relationship between the current disability and service, as to the claim for service connection for bilateral hearing loss disability, the Veteran's service treatment records do not document any complaints, diagnosis, or treatment of bilateral hearing loss in service. For example, the September 1961 enlistment examination documents a normal clinical evaluation of the Veteran's ears and normal audiometric results, bilaterally. Additionally, the Veteran concurrently reported good health, with no ear trouble. The Veteran has an additional documented auditory test within service in June 1964 that shows all his hearing within normal range. Further, in-service treatment records likewise do not document complaints or incidents involving hearing loss although they do note other ailments that the Veteran was experiencing while in service. The Veteran's auditory thresholds testing at separation from service in September 1965 were all within the normal limits as well. In the concurrent Report of Medical History, the Veteran checked yes to a history of ear, nose, or throat trouble, and it was documented that the Veteran had pertussis as a child and had fractured his nose prior to service. The ear, nose, or throat trouble did not relate to hearing loss.

Although the evidence of record fails to indicate any clinical hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Competent evidence of a current hearing loss disability and a medically-sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss disability. See Hensley, 5 Vet. App. at 159. 

However, even considering that sensorineural hearing loss and tinnitus are chronic diseases under 3.309(a), here, the earliest post-service treatment records diagnosing a bilateral hearing loss disability and tinnitus are in 2008. The evidence does not establish manifestations of either disability within one year of service discharge. Because of the lack of complaints of record, there is also no competent evidence to establish a continuous symptomology between the Veteran's current hearing loss disability and tinnitus and his military service. Also, the Veteran states that he is still using power tools and drills without ear protection; this is another potential post-service occupational exposure to acoustic trauma as a potential etiology for his hearing loss disability and tinnitus. As the Veteran's claim does not meet the criteria for presumption of a chronic disease, the etiology cannot be assumed to be connected to his military service. Therefore, the Veteran's service connection for sensorineural hearing loss and tinnitus may not be granted as a chronic disease. 

The Veteran's claim for hearing loss disability and tinnitus cannot be granted on a direct basis as well. Even conceding the Veteran's exposure to in-service excessive noise exposure due to his military specialty as an aircraft radio repairman, there is still a need for a nexus between his current disabilities and his military service. See Dalton, 21 Vet. App. at 37. As the August 2009 VA examiner indicates, the Veteran stated he had an onset of symptoms about 15 years prior to this examination (approximately 1994), which, even if accepted as fact, is still almost three decades after the Veteran's military service. The passage of many years between service separation and any documentation of these disabilities tends to weigh against a finding that a disease or injury had its onset in service. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Further, the August 2016 supplemental opinion per the Board's remand also indicates that medical literature does not support that tinnitus is present without accompanying hearing loss and therefore, it is more likely than not that any tinnitus that the Veteran has is not related to service as well, as it more than likely would not have its onset until the Veteran's hearing loss disability developed. 

The examiner specifically noted that the Veteran's hearing test on discharge was within normal limits, including in the high frequencies that are most typically affected by noise. The examiner found that there was no evidence of hearing loss in the service treatment records. The examiner added that the medical literature does not support delayed onset of tinnitus, or of tinnitus from noise exposure without some accompanying hearing loss. The examiner cited to the Institute of Medicine in 2006, which determined there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure, and according to the NOISE MANUAL, (Fifth Edition, edited by Berger et al., AIHA Press 2000, p.125), "only seldom does noise cause a permanent tinnitus without also causing hearing loss." The examiner concluded that a nexus for hearing loss and tinnitus could not be made and that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of in-service noise exposure. There is no competent evidence to refute this medical opinion.

The Veteran and his wife's lay statements of record regarding his observable symptoms, such as hearing difficulty and tinnitus, are probative evidence. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002). However, to the extent that the Veteran and his wife assert that bilateral hearing loss disability manifested during active service, within one year of service discharge, or continuously since active service, such statements are less probative. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). The Veteran submitted conflicting statements as well in regard to the onset of his hearing loss disability. As noted above, at his August 2009 exam the Veteran stated that his hearing loss disability had onset 15 years prior while in his lay statements he claims to have had hearing loss and tinnitus since leaving the service in 1965. Therefore, the Veteran is neither competent nor credible to support the nexus element or etiology of his claim on the basis of his own lay assertions and the available medical evidence is against a finding of a nexus between service and the Veteran's hearing loss and tinnitus disabilities.

Similarly, to the extent that the Veteran asserts that his tinnitus first manifested during active service, within one year of service discharge, or continuously since active service, such statements are less probative given the inconsistency of the Veteran's statements. See generally Caluza v. Brown, 7 Vet. App. 498 (1995). As The Veteran claims the same etiology for his tinnitus, the Board finds these statements less probative to the Veteran's claim as well.

"It is the veteran's 'general evidentiary burden' to establish all elements of his claim." Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). Significantly, the Veteran has not presented or identified any contrary, competent and persuasive medical opinion that supports the claim for service connection for bilateral hearing loss disability and tinnitus. The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). The Board finds that the most persuasive evidence of record shows that neither the Veteran's hearing loss disability nor tinnitus are related to service.

In conclusion, the most probative evidence of record weighs against the Veteran's claims of service connection for bilateral hearing loss disability and tinnitus. As the preponderance of the evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied. 

Entitlement to service connection for tinnitus is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


